Citation Nr: 1235634	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected chronic lumbosacral strain.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2008 rating decisions, which continued a 10 percent evaluation for service-connected chronic lumbosacral strain.

In October 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A copy of the hearing transcript is of record.

In January 2010, the Board remanded this issue and the issues of entitlement to service connection for bilateral hearing loss and a major depressive disorder for further development.  

In an August 2011 rating decision, the RO/Appeals Management Center (AMC) granted service connection for major depressive disorder and assigned a 30 percent evaluation, effective February 7, 2008.  The RO/AMC also granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 7, 2008.  The actions constituted full grants of the benefits sought, and the claims for service connection for major depressive disorder and bilateral hearing loss are no longer pending appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

As noted, the VLJ who presided over the October 2009 Travel Board hearing is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By a December 2011 letter, the Veteran was given the opportunity to request another Board hearing.  In January 2012, the Veteran indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.  However, in correspondence dated eight days later, the Veteran's representative requested a new Travel Board hearing.  As such, the Board remanded this matter in March 2012 in order to provide the Veteran a new hearing.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  A copy of the hearing transcript is of record.

Additionally, the Board notes that, in the case of Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran asserted at the June 2012 hearing that he was essentially forced to leave his job because of his back disability and that he has been unemployed since that time.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that the claims file contains an August 2010 VA spine examination report.  At this examination, the Veteran reported that he worked full-time as a grounds keeper.  In a July 2011 VA treatment record, the Veteran reported that he had a seasonal full-time job.  More recently, at the June 2012 hearing, the Veteran indicated that he worked part-time with parks and recreation for 2 years.  However, he asserted that he left this job because of his back disability two years ago and has been unemployed since that time.     

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran has suggested that he has become unemployable due to his back disability since the most recent VA spine examination, it appears that the Veteran is asserting that his back disability has increased in severity since his last VA examination was conducted.  Therefore, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity of his service-connected chronic lumbosacral strain.

Additionally, in light of the Veteran's recent assertions at the June 2012 hearing regarding his employability, the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Further, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Finally, upon remand, the RO/AMC should take this opportunity to obtain any VA treatment records relating to the claims on appeal that have not yet been associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

3. Provide the Veteran with a VA examination in order to determine the current severity of his chronic lumbosacral strain.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  The complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

5. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


